Case: 6:17-cv-00084-REW-HAI Doc #: 266 Filed: 04/27/20 Page: 1 of 5 - Page ID#:
                                   19168



            IN THE UNITED STATES DISTRICT COURT FOR THE
           EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION

 AMANDA HOSKINS and JONATHAN                  )
 TAYLOR,                                      )
                                              )       Case No. 17-CV-84
             Plaintiffs,                      )
                                              )       Hon. ROBERT E. WIER
             v.                               )
                                              )       Mag. HANLY A. INGRAM
 KNOX COUNTY, ET AL.,                         )
                                              )       JURY TRIAL DEMANDED
             Defendants.                      )


   PLAINTIFFS’ UNOPPOSED MOTION FOR A TELECONFERENCE TO
     DISCUSS CONTINUING THE TRIAL DATE AND ASSOCIATED
         DEADLINES DUE TO AN UNAVOIDABLE CONFLICT

      NOW COME Plaintiffs, AMANDA HOSKINS and JONATHAN TAYLOR, by

and through counsel, and hereby file this unopposed motion for a teleconference to

discuss continuing the trial date and associated deadlines due to an unavoidable

conflict. In support, Plaintiffs state as follows:

      1.     This Honorable Court issued a summary judgment decision on March

23, 2020. See Dckt. No. 256. Shortly thereafter, on April 2, 2020, this Court issued

the following order:

      To set this case on track for resolution, the Court orders the parties, by April
      13, 2020, to submit a joint status report addressing the following topics:
      proposed trial dates (bearing in mind COVID-19 safety precautions), the
      anticipated length of the trial and the possibility of either a bench trial before
      the undersigned or a trial (jury or otherwise) by consent before a magistrate
      judge. The Court communicates no pressure as to these topics, but simply
      lists them for consideration given the scheduling problems now and sure to
      follow the COVID-19 era.

See Dckt. No. 260.
Case: 6:17-cv-00084-REW-HAI Doc #: 266 Filed: 04/27/20 Page: 2 of 5 - Page ID#:
                                   19169



       2.     Pursuant to this order, the Parties conferred and submitted a joint

status report on April 13, 2020. See Dckt. No. 262. There, the parties advised this

Court of their availability to conduct a trial of two to three weeks in length between

“(1) October 19, 2020 and November 20, 2020; and (2) February 1, 2021 and March

26, 2021.” See Dckt. No. 262 at 1. The parties further advised this Court that they

could “provide additional dates of availability to this Honorable Court if necessary.”

Id. at 1-2.

       3.     On April 24, 2020, this Honorable Court set a trial date of July 10,

2020 and significant pretrial motion deadlines throughout the month of June.

       4.     Plaintiffs’ lead counsel cannot meet these deadlines due to an

unavoidable scheduling conflict for which Plaintiffs’ lead counsel cannot adjust.

       5.     The birth of his first child, Sophia. Meet Sophia.




       6.     Sophia is expected to introduce herself to the world on June 9, 2020.
Case: 6:17-cv-00084-REW-HAI Doc #: 266 Filed: 04/27/20 Page: 3 of 5 - Page ID#:
                                   19170



       7.     Due to his child’s anticipated birth on June 9, 2020, Plaintiffs’ lead

trial counsel, Elliot Slosar, is not available to conduct a trial in July. He also cannot

meet the June deadlines as he will be on paternity leave.

       8.     Even in normal times - unlike those the world is currently

experiencing - Mr. Slosar was set to take several weeks of paternity leave to join his

wife in caring for their first child.

       9.     Given the COVID-19 pandemic, Mr. Slosar’s presence and assistance

in caring for the newborn child is necessary and paternity leave will likely extend

into July depending on his wife’s health, the ongoing COVID-19 pandemic, and how

safe it is for others to assist in caring for Sophia.

       10.    Although Plaintiffs believe these unique circumstances alone justify a

continuance of the July trial date, the ongoing COVID-19 pandemic does as well.

       11.    While Plaintiffs appreciate this Honorable Court prioritizing their case

and setting the case for trial, preparation for a July trial during the COVID-19

pandemic would be impossible for them.

       12.    First, given the COVID-19 Executive Orders in effect in both Illinois

(where Mr. Slosar and many other members of his team reside) and Kentucky,

COVID-19 poses significant barriers to Plaintiffs’ safely locating and meeting with

witnesses and clients to prepare for trial. These witnesses and clients cannot be

served and prepared to testify without putting everyone’s health at risk.

       13.    Second, at least one witness is incarcerated within a facility – the

Pulaski County Detention Center - that has completely banned visitors from
Case: 6:17-cv-00084-REW-HAI Doc #: 266 Filed: 04/27/20 Page: 4 of 5 - Page ID#:
                                   19171



meeting with inmates.1 Plaintiffs’ counsel called the facility today to confirm the

order is still in place. It is.

       14.    This Honorable Court acknowledged the serious nature of the COVID-

19 pandemic in its April 2, 2020 order when it asked for “proposed trial dates

(bearing in mind COVID-19 safety precautions).”2 See Dckt. No. 206. The Court’s

concerns were well founded as this District has postponed all civil trials through

May 15, 2020, though that date appears to regularly extend via amended orders.

       15.    Given the above, Plaintiffs’ respectfully asks this Court to schedule a

telephonic conference where this Honorable Court and the parties can discuss a new

trial date.

       16.    Plaintiffs’ counsel has conferred with counsel for Defendant York, who

advises he does not oppose the motion for a telephonic conference.

                                                 RESPECTFULLY SUBMITTED,

                                                   /s/ Elliot Slosar
                                                 Counsel for Plaintiffs
                                                 Arthur Loevy
                                                 Jon Loevy
                                                 Mike Kanovitz
                                                 Amy Robinson Staples
                                                 LOEVY & LOEVY
                                                 311 N. Aberdeen St., 3rd Floor
                                                 Chicago, IL 60607


1See Carla Slavey, “PCDC staff working to keep inmates safe during COVID-19 outbreak”,
Commonwealth Journal, https://www.somerset-kentucky.com/covid-19/pcdc-staff-working-
to-keep-inmates-safe-during-covid-/article_6c2506f0-7070-11ea-a911-1faf551fb2fd.html (last
updated March 27, 2020).
2
 According to the Center for Disease Control, the situation hasn’t improved since April 2,
2020, in fact, only more people have been diagnosed and died from COVID-19. See
https://www.cdc.gov/covid-data-tracker/index.html
Case: 6:17-cv-00084-REW-HAI Doc #: 266 Filed: 04/27/20 Page: 5 of 5 - Page ID#:
                                   19172



                           CERTIFICATE OF SERVICE

      I, Elliot Slosar, an attorney, hereby certify that on April 27, 2020, I filed the

foregoing motion via the Court’s CM/ECF System and thereby served a copy on all

counsel of record.


                                               /s/ Elliot Slosar
